                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:15 CR 104
                                         )
AUSTIN LAMPLEY                           )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated August 1, 2019 (DE # 69), to which no objections have been filed, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the violation of supervised release described in the

February 19, 2019, Petition (DE # 45). Defendant’s term of supervised release is

REVOKED and he is hereby committed to the United States Bureau of Prisons to serve

a term of imprisonment of five (5) months, including receipt of credit for time served

while in federal custody. After successful completion of the additional term of

imprisonment, defendant shall not continue on supervised release. No additional court

appearance will be necessary for the imposition of this sentence.

                                         SO ORDERED.

      Date: August 20, 2019

                                         s/ James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
